Citation Nr: 0307438	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUES

Entitlement to service connection for asthma.

(The issue of entitlement to service connection for a sinus 
disorder will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action that, among 
other things, denied service connection for a psychiatric 
disorder and found that new and material evidence had not 
been presented to reopen a claim for asthma and a sinus 
disability that had been previously denied in an unappealed 
rating action of May 1990.  

In May 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a December 1999 decision, the Board denied service 
connection for a psychiatric disorder and granted the 
veteran's application to reopen his claims for service 
connection for sinusitis and asthma, based on new and 
material evidence. The issues of service connection for 
asthma and for sinusitis were remanded to the RO for further 
development.  That development has been completed and these 
issues are now before the Board for further appellate 
consideration.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a sinus disorder 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1.  Asthma was not noted when the veteran was examined for 
entrance into service.

2.  The first competent evidence of the veteran's current 
asthma occurred during service.


CONCLUSIONS OF LAW

1.  The veteran's asthma did not clearly and unmistakably 
preexist service and the presumption of soundness at 
enlistment is not rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  The veteran's asthma was incurred during service.  38 
U.S.C.A. §§  1110, 1131 (West 2002).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.


I.	Factual Background

Private clinical records reveal treatment from June 1968 to 
May 1974 for various disorders to include rhinosinusitis.  In 
January 1974 it was noted that the veteran would undergo a 
sinusectomy.  The following month he underwent exploration of 
the right orbit, removal of a giant mucocele and a second 
mucocele an external radical frontal ethmoidectomy, a 
Caldwell Luc and nasal antral window.   

On the veteran's August 1974 examination prior to entrance 
onto active service, his lungs and sinuses were evaluated as 
normal.  A chest x-ray was also reported to be normal. In the 
Report of Medical History the veteran reported that he had 
undergone sinus surgery.  Review of the service medical 
records reveals that the veteran was seen in November 1974 
with complaints of chest pain.  It was reported that the 
veteran had asthma as a child.  The impression was 
bronchitis.  The following month the veteran was seen for 
breathing problems.  An impression of right middle lobe 
pneumonia was reported.  

During April 1975, it was noted that the veteran had a 
productive cough and bilateral wheezing.  The impression was 
asthmatic bronchitis.  It was reported that the veteran had 
asthma as a child with infrequent episodes as a child.  The 
impressions were asthma by history and probable bronchitis.  
In June 1975 the veteran was seen with a fever of 
undetermined origin and general malaise.  The impression was 
pneumonia.  

In September 1975 the veteran was seen for the treatment of 
eye problems and sinus congestion.  The maxillary sinuses 
appeared to be inflamed.  A history of preservice sinus 
surgery was reported and he currently had pain in the 
maxillary /ethmoid sinus.  It was noted that the right 
nostril was almost completely obstructed. During October 1975 
the veteran was again treated for breathing problems that 
were diagnosed as bronchitis.  When seen in December 1975 for 
chronic wheezing, the impressions were chronic bronchitis and 
chronic bronchospasms.  During evaluation conducted at that 
time, the sinuses were nontender.  In January 1976 the 
veteran was again treated for chronic bronchospasms. 

During a medical Board conducted in February 1976 the veteran 
was noted to have a history of childhood asthma with 
improvement about the age of 11.  It was reported that he had 
had recurrent episodes of wheezing while in the navy.  
Antibiotics and bronchodilators provided only transient 
relief.  On physical examination it was noted that there were 
no nasal polyps.  There were wheezes present bilaterally in 
the chest.  A chest x-ray was said to be normal.  The 
impression was asthma which existed prior to service and was 
not aggravated during service.  It was recommended that the 
veteran be discharged from the service because of this 
disability.  

During private treatment in October 1976 the veteran was 
noted to have slight swelling across the forehead.  It was 
noted that there was no polyp recurrence and no protopsis.  
In December 1976 the veteran was treated for acute 
rhinosinusitis.  In April 1977 an assessment of allergic 
rhinitis was reported.  It was reported that there was no 
evidence of polyp reformation.  A "sinus infection" was 
reported in March 1978.  Acute rhinosinusitis was diagnosed 
in December 1978 and a "sinus infection" was again noted in 
February 1979.  Subsequent treatment for allergic rhinitis 
and rhinosinusitis is indicated.  The veteran was treated for 
asthmatic bronchitis and pneumonia during the period from 
September to December 1980.  Subsequent private treatment for 
asthma is indicated.  

The veteran underwent a private surgical exploration and 
removal of lesions from the right orbit in October 1985.  He 
also underwent revision of a right frontal ethmoidectomy and 
right Caldwell-Luc and intranasal antrostomy.  A 1990 CT scan 
of the sinuses showed diffuse density in the right ethmoid, 
maxillary, and sphenoid sinus with changes suggesting bony 
erosion in the medial wall of the right orbit and along the 
dorsum of the ethmoid sinus with shifting of the midline 
structures.  In January 1991 the veteran was diagnosed with 
obstructive polypoid sinusitis and a deformed nasal septum.  
He underwent a right endoscopic complete ethmoidectomy, a 
right endoscopic nasal polypectomy, a right endoscopic nasal 
maxillary antrostomy, and a nasal septoplasty.  

After a VA medical examination in April 1998, the impressions 
were asthma with allergic rhinitis and sinusitis that existed 
prior to service.  In an addendum to this examination, the 
examining physician opined that asthma and sinus disability 
existed prior to service and were not aggravated beyond 
normal progression during service.  

VA clinical records show occasional treatment and periods of 
hospitalization beginning in the 1990s for disabilities that 
included chronic obstructive pulmonary disease, asthma, 
pneumonia, sinusitis and allergic rhinitis.  

In an April 1999 statement, a private physician reported that 
he treated the veteran both prior to service and after 
service discharge for very severe chronic polypoid sinusitis 
and an asthma disorder.  He opined that the veteran's asthma 
and sinus disorder might have been aggravated by active 
service in terms of environmental exposure and strenuous 
exercise.  (This physician clinical records are in the claims 
folder and reflect preservice treatment for sinus disability, 
but make no refernce to any treatment for asthma prior to the 
veteran's period of service).  

During a personal hearing conducted at the RO in May 1999, 
the veteran said that he had asthma and sinusitis prior to 
service.  He reported a few problems with asthma since 
childhood, but very little problem with sinusitis.  Shortly, 
after service entrance he began to experience symptoms of 
asthma and sinus disability and he believed these problems 
were aggravated during service.  

During a VA pulmonary examination in July 2001 the examiner 
reported that the veteran's service medical records had not 
been available for review at the time of the evaluation.  The 
diagnosis was history of childhood asthma with persisting 
respiratory symptoms.  The examining physician noted that the 
veteran's history was described as vague, but it was the 
doctor's impression that it was less likely than not that 
military service influenced the veteran's symptoms.  

Following a review of the claims folder in November 2001, the 
physician who conducted the July 2001 VA pulmonary 
examination noted that the veteran had a preservice problem 
with a sinus mucocele and nasal polyps.  He described these 
as notoriously recurrent and possibly requiring multiple 
surgeries even in a perfectly normal environment.  The doctor 
could not determine the nature of the veteran's military 
environment from the records, but opined that people who had 
the veteran's symptoms did not do well in crowded quarters 
and frequent changes in the weather.  The doctor noted, 
however, that he had seen many cases similar to the veteran's 
and believed it more likely than not that the veteran's sinus 
symptoms would have occurred and progressed in a natural 
process.  

This VA physician conducted a further review of the record in 
December 2001.  The doctor observed that the veteran had 
given a history of asthma as a child and that an inservice 
medical board did not consider the veteran's asthma to have 
been incurred in or aggravated by service and it was further 
noted that the veteran had concurred in this view held by the 
medical board.  The doctor further said that nothing in his 
review of the record indicated to him that the veteran's 
asthma had worsened during service.  


                                                       II.  
Legal Analysis

Service connection is provided for disease or disability 
incurred in active service, or for a pre-existing disease or 
disability that was aggravated in service.  38 U.S.C.A. 1110; 
38 C.F.R.§ 3.303 (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Asthma was not reported on the veteran's examination prior to 
service entrance.  Therefore, the presumption of soundness is 
for application.  

There are references to a history of childhood asthma noted 
in the veteran's service medical records and his inservice 
medical board also noted that the veteran's asthma preexisted 
service.  However, a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
See Miller v. West, 11 Vet. App. 345 (1998).  To the extent 
this history was reported by the veteran, it does not 
constitute competent evidence.  As a lay person he is not 
competent to report a medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

It is also noted that the veteran's private physician has 
also reported treating the veteran for asthma prior to 
service.  However, the clinical records submitted by this 
physician documenting the veteran's medical treatment prior 
to service contain no reference to asthma or symptoms of 
asthma.  

There is therefore something of a conflict on this point in 
the evidence provided by this physician.  The evidence cannot 
be considered "clear and unmistakable" for purposes of 
rebutting the presumption of soundness at service entrance.  
It is also noted that the veteran himself has stated that he 
had asthma as a child.

The veteran's currently diagnosed asthma, which was first 
demonstrated during service, must be considered as having 
been incurred therein.  Since that is the case, service 
connection for asthma is warranted.  


ORDER

Service connection for asthma is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

